Title: From Thomas Jefferson to Timothy Pickering, 4 March 1781
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Richmond March 4th 1781

I am very sorry that the appointment of Deputy Quarter Master in this State has been so managed as to produce Difficulty. You will be pleased to observe that after I wrote to Major Forsythe to know whether he would accept of it, I waited upwards of a Month and received no answer. The Business of transportation suffered greatly for want of a head to the several Deputies and much distressed the Southern Army. At the end of that period I received a Letter from Major Forsythe taking no notice of the appointment of Deputy Quarter Master which had been tendered him and showing that he was acting under a new appointment of Deputy Commissary General to the Southern Army or of the Southern Department I forget which. From this it was supposed that he declined undertaking the Office of Deputy Quarter Master and the papers were put into the hands of Baron Steuben and a new appointment made as has been formerly explained to you. At the Time we proposed Major Forsythe as Deputy Quarter Master his former Office of Deputy Commissary of Purchases in this State was become a nullity, because we had undertaken to provide by agents of our own the Specifics required by Congress which were to be delivered to Storekeepers under the direction of the Quarter Master. There was therefore nothing to be done by a Continental Commissary of Purchases within the State. The present appointment however of Major Forsythe as Deputy Commissary General to the Southern Army will require his Attendance on that Army, will occupy his Time fully in procuring Provisions to subsist the army during the Intervals which the irregularities of the specific Supplies by the several States will necessarily occasion, and therefore seems not to leave it in his Power to perform the Duties of your Deputy in this State. I have the Pleasure however to inform you that Major Forsythe  expresses himself perfectly satisfied and does not propose to urge a right to the Appointment. Major Claiborne being at first utterly unknown to me I was afraid to do more in my former Letter to you than to hand to you what was said of him by others. The Duties of his Office giving me daily occasion to judge of him from my own Observation, I think he is exceedingly attentive, discreet, with Talents not inferior to the office, and upon the whole that he will give you Satisfaction.
I have the Honor to be with great Respect Sir Your &c.,

T. J.

